    Case 2:19-cv-00201-N Document 21 Filed 11/23/20 Page 1 of 23       PageID #: 720




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          NORTHERN DIVISION

ANNIE B. JONES,                            )
   Plaintiff,                              )
                                           )
v.                                         )    CIVIL ACTION NO. 2:19-00201-N
                                           )
ANDREW M. SAUL,                            )
Commissioner of Social Security,           )
   Defendant.                              )

                     MEMORANDUM OPINION AND ORDER

        Plaintiff Annie B. Jones brought this action under 42 U.S.C. § 405(g) seeking

judicial review of a final decision of the Defendant Commissioner of Social Security

(“the Commissioner”) denying her application for a period of disability and disability

insurance benefits (“DIB”) under Title II of the Social Security Act, 42 U.S.C. § 401,

et seq.1 Upon due consideration of the parties’ briefs (Docs. 13, 14, 15) and those

portions of the administrative record (Doc. 8) relevant to the issues raised, the

Court finds that the Commissioner’s final decision is due to be AFFIRMED.2

                           I.    Procedural Background

        Jones filed the subject application for a period of disability and DIB with the

1“Title II of the Social Security Act (Act), 49 Stat. 620, as amended, provides for the
payment of insurance benefits to persons who have contributed to the program and
who suffer from a physical or mental disability.” Bowen v. Yuckert, 482 U.S. 137,
140, 107 S. Ct. 2287, 96 L. Ed. 2d 119 (1987) (citing 42 U.S.C. § 423(a)(1)(D) (1982
ed., Supp. III)).

2 With the consent of the parties, the Court has designated the undersigned
Magistrate Judge to conduct all proceedings and order the entry of judgment in this
civil action, in accordance with 28 U.S.C. § 636(c), Federal Rule of Civil Procedure
73, and S.D. Ala. GenLR 73. (See Docs. 18, 19). With the Court’s consent, the parties
jointly waived the opportunity to present oral argument. (See Docs. 17, 20).
 Case 2:19-cv-00201-N Document 21 Filed 11/23/20 Page 2 of 23         PageID #: 721




Social Security Administration (“SSA”) on January 15, 2016. After it was initially

denied, Jones requested a hearing before an Administrative Law Judge (“ALJ”) with

the SSA’s Office of Disability Adjudication and Review. Such a hearing was held on

November 9, 2017. On March 23, 2018, the ALJ issued an unfavorable decision on

Jones’s application, finding her not disabled under the Social Security Act and

therefore not entitled to benefits. (See Doc. 8, PageID.98-110).

      The Commissioner’s decision on Jones’s applications became final when the

Appeals Council for the Office of Disability Adjudication and Review denied her

request for review of the ALJ’s unfavorable decision on February 25, 2019. (See id.,

PageID.46-51). Jones subsequently brought this action under § 405(g) for judicial

review of the Commissioner’s final decision. See 42 U.S.C. § 405(g) (“Any individual,

after any final decision of the Commissioner of Social Security made after a hearing

to which he was a party, irrespective of the amount in controversy, may obtain a

review of such decision by a civil action commenced within sixty days after the

mailing to him of notice of such decision or within such further time as the

Commissioner of Social Security may allow.”); Ingram v. Comm'r of Soc. Sec.

Admin., 496 F.3d 1253, 1262 (11th Cir. 2007) (“The settled law of this Circuit is that

a court may review, under sentence four of section 405(g), a denial of review by the

Appeals Council.”).

                            II.    Standards of Review

      “In Social Security appeals, [the Court] must determine whether the

Commissioner’s decision is ‘ “supported by substantial evidence and based on proper
 Case 2:19-cv-00201-N Document 21 Filed 11/23/20 Page 3 of 23          PageID #: 722




legal standards. Substantial evidence is more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a conclusion.” ’

” Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quoting

Crawford v. Comm'r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (per curiam)

(internal citation omitted) (quoting Lewis v. Callahan, 125 F.3d 1436, 1439 (11th

Cir. 1997))). As the United States Supreme Court has observed, “the threshold for

such evidentiary sufficiency is not high.” Biestek v. Berryhill, -- U.S. --, 139 S. Ct.

1148, 1154, 203 L. Ed. 2d 504 (2019). In reviewing the Commissioner’s factual

findings, the Court “ ‘may not decide the facts anew, reweigh the evidence, or

substitute our judgment for that of the [Commissioner].’ ” Winschel, 631 F.3d at

1178 (quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir. 2004)

(alteration in original) (quoting Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th

Cir. 1983))). “ ‘Even if the evidence preponderates against the [Commissioner]’s

factual findings, [the Court] must affirm if the decision reached is supported by

substantial evidence.’ ” Ingram, 496 F.3d at 1260 (quoting Martin v. Sullivan, 894

F.2d 1520, 1529 (11th Cir. 1990)).

      Put another way, “[u]nder the substantial evidence standard, we cannot look

at the evidence presented to [an administrative agency] to determine if

interpretations of the evidence other than that made by the [agency] are possible.

Rather, we review the evidence that was presented to determine if the findings

made by the [agency] were unreasonable. To that end, [judicial] inquiry is highly

deferential and we consider only whether there is substantial evidence for the
    Case 2:19-cv-00201-N Document 21 Filed 11/23/20 Page 4 of 23      PageID #: 723




findings made by the [agency], not whether there is substantial evidence for some

other finding that could have been, but was not, made. That is, even if the evidence

could support multiple conclusions, we must affirm the agency's decision unless

there is no reasonable basis for that decision.” Adefemi v. Ashcroft, 386 F.3d 1022,

1029 (11th Cir. 2004) (en banc) (citations and quotation omitted).3

          “Yet, within this narrowly circumscribed role, [courts] do not act as

automatons. [A court] must scrutinize the record as a whole to determine if the

decision reached is reasonable and supported by substantial evidence[.]”

Bloodsworth, 703 F.2d at 1239 (citations and quotation omitted). See also Owens v.

Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam) (“We are neither to

conduct a de novo proceeding, nor to rubber stamp the administrative decisions that



3 See also Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991) (per curiam)
(“The court need not determine whether it would have reached a different result
based upon the record” because “[e]ven if we find that the evidence preponderates
against the [Commissioner]'s decision, we must affirm if the decision is supported
by substantial evidence.”); Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir.
1991) (under the substantial evidence standard, “we do not reverse the
[Commissioner] even if this court, sitting as a finder of fact, would have reached a
contrary result…”); Hunter v. Soc. Sec. Admin., Comm'r, 808 F.3d 818, 822 (11th
Cir. 2015) (“In light of our deferential review, there is no inconsistency in finding
that two successive ALJ decisions are supported by substantial evidence even when
those decisions reach opposing conclusions. Faced with the same record, different
ALJs could disagree with one another based on their respective credibility
determinations and how each weighs the evidence. Both decisions could nonetheless
be supported by evidence that reasonable minds would accept as adequate.”);
Barron v. Sullivan, 924 F.2d 227, 230 (11th Cir. 1991) (“Substantial evidence may
even exist contrary to the findings of the ALJ, and we may have taken a different
view of it as a factfinder. Yet, if there is substantially supportive evidence, the
findings cannot be overturned.”); Edlund v. Massanari, 253 F.3d 1152, 1156 (9th
Cir. 2001), as amended on reh'g (Aug. 9, 2001) (“If the evidence is susceptible to
more than one rational interpretation, the court may not substitute its judgment for
that of the Commissioner.”).
    Case 2:19-cv-00201-N Document 21 Filed 11/23/20 Page 5 of 23       PageID #: 724




come before us. Rather, our function is to ensure that the decision was based on a

reasonable and consistently applied standard, and was carefully considered in light

of all the relevant facts.”).4



4 However, “district court judges are not required to ferret out delectable facts
buried in a massive record,” Chavez v. Sec'y Fla. Dep't of Corr., 647 F.3d 1057, 1061
(11th Cir. 2011) (28 U.S.C. § 2254 habeas proceedings), and “ ‘[t]here is no burden
upon the district court to distill every potential argument that could be made based
on the materials before it…’ ” Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1239
(11th Cir. 2012) (per curiam) (Fed. R. Civ. P. 56 motion for summary judgment)
(quoting Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995)
(en banc)) (ellipsis added). The Eleventh Circuit Court of Appeals, whose review of
Social Security appeals “is the same as that of the district court[,]” Miles v. Chater,
84 F.3d 1397, 1400 (11th Cir. 1996) (per curiam), generally deems waived claims of
error not fairly raised in the district court. See Stewart v. Dep’t of Health & Human
Servs., 26 F.3d 115, 115-16 (11th Cir. 1994) (“As a general principle, [the court of
appeals] will not address an argument that has not been raised in the district
court…Because Stewart did not present any of his assertions in the district court,
we decline to consider them on appeal.” (applying rule in appeal of judicial review
under 42 U.S.C. §§ 405(g), 1383(c)(3)); Crawford, 363 F.3d at 1161 (same); Hunter
v. Comm’r of Soc. Sec., 651 F. App'x 958, 962 (11th Cir. 2016) (per curiam)
(unpublished) (same); Cooley v. Comm'r of Soc. Sec., 671 F. App'x 767, 769 (11th
Cir. 2016) (per curiam) (unpublished) (“As a general rule, we do not consider
arguments that have not been fairly presented to a respective agency or to the
district court. See Kelley v. Apfel, 185 F.3d 1211, 1215 (11th Cir. 1999) (treating as
waived a challenge to the administrative law judge’s reliance on the testimony of a
vocational expert that was ‘not raise[d] . . . before the administrative agency or the
district court’).”); In re Pan Am. World Airways, Inc., Maternity Leave Practices &
Flight Attendant Weight Program Litig., 905 F.2d 1457, 1462 (11th Cir. 1990) (“[I]f
a party hopes to preserve a claim, argument, theory, or defense for appeal, she must
first clearly present it to the district court, that is, in such a way as to afford the
district court an opportunity to recognize and rule on it.”); Jones v. Apfel, 190 F.3d
1224, 1228 (11th Cir. 1999) (applying In re Pan American World Airways in Social
Security appeal); Sorter v. Soc. Sec. Admin., Comm'r, 773 F. App'x 1070, 1073 (11th
Cir. 2019) (per curiam) (unpublished) (“Sorter has abandoned on appeal the issue of
whether the ALJ adequately considered her testimony regarding the side effects of
her pain medication because her initial brief simply mentions the issue without
providing any supporting argument. See Singh v. U.S. Att’y Gen., 561 F.3d 1275,
1278–79 (11th Cir. 2009) (explaining that ‘simply stating that an issue exists,
without further argument or discussion, constitutes abandonment of that issue’).”);
Figuera v. Comm'r of Soc. Sec., 819 F. App'x 870, 871 n.1 (11th Cir. 2020) (per
 Case 2:19-cv-00201-N Document 21 Filed 11/23/20 Page 6 of 23             PageID #: 725




      The “substantial evidence” “standard of review applies only to findings of

fact. No similar presumption of validity attaches to the [Commissioner]’s

conclusions of law, including determination of the proper standards to be applied in

reviewing claims.” MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986)

(quotation omitted). Accord, e.g., Wiggins v. Schweiker, 679 F.2d 1387, 1389 (11th

Cir. 1982) (“Our standard of review for appeals from the administrative denials of

Social Security benefits dictates that ‘(t)he findings of the Secretary as to any fact, if

supported by substantial evidence, shall be conclusive ....’ 42 U.S.C.A. s 405(g) … As

is plain from the statutory language, this deferential standard of review is

applicable only to findings of fact made by the Secretary, and it is well established

that no similar presumption of validity attaches to the Secretary’s conclusions of

law, including determination of the proper standards to be applied in reviewing

claims.” (some quotation marks omitted)). This Court “conduct[s] ‘an exacting

examination’ of these factors.” Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996)

(per curiam) (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)). “

‘The [Commissioner]’s failure to apply the correct law or to provide the reviewing

court with sufficient reasoning for determining that the proper legal analysis has

been conducted mandates reversal.’ ” Ingram, 496 F.3d at 1260 (quoting Cornelius


curiam) (unpublished) (“Figuera also argues the ALJ failed to properly assess her
credibility … However, Figuera did not adequately raise this issue in her brief
before the district court. She raised the issue only summarily, without any citations
to the record or authority. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678,
681 (11th Cir. 2014) (noting that a party ‘abandons a claim when he either makes
only passing references to it or raises it in a perfunctory manner without supporting
arguments and authority’). As a result, we do not address the sufficiency of the
ALJ's credibility finding.”).
    Case 2:19-cv-00201-N Document 21 Filed 11/23/20 Page 7 of 23      PageID #: 726




v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991)). Accord Keeton v. Dep't of

Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994).

        In sum, courts “review the Commissioner’s factual findings with deference

and the Commissioner’s legal conclusions with close scrutiny.” Doughty v. Apfel, 245

F.3d 1274, 1278 (11th Cir. 2001). See also Moore v. Barnhart, 405 F.3d 1208, 1211

(11th Cir. 2005) (per curiam) (“In Social Security appeals, we review de novo the

legal principles upon which the Commissioner's decision is based. Chester v. Bowen,

792 F.2d 129, 131 (11th Cir. 1986). However, we review the resulting decision only

to determine whether it is supported by substantial evidence. Crawford v. Comm’r

of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).”). It is also important to note

that a court cannot “affirm simply because some rationale might have supported the

[Commissioner]’ conclusion[,]” as “[s]uch an approach would not advance the ends of

reasoned decision making.” Owens, 748 F.2d at 1516. Rather, “an agency’s order

must be upheld, if at all, on the same basis articulated in the order by the agency

itself.” Fed. Power Comm'n v. Texaco Inc., 417 U.S. 380, 397, 94 S. Ct. 2315, 41 L.

Ed. 2d 141 (1974) (quotation omitted). See also Newton v. Apfel, 209 F.3d 448, 455

(5th Cir. 2000) (“The ALJ’s decision must stand or fall with the reasons set forth in

the ALJ’s decision, as adopted by the Appeals Council.”); Nance v. Soc. Sec. Admin.,

Comm'r, 781 F. App’x 912, 921 (11th Cir. 2019) (per curiam) (unpublished) 5

(“Agency actions … must be upheld on the same bases articulated in the agency's


5In this circuit, “[u]npublished opinions are not considered binding precedent, but
they may be cited as persuasive authority.” 11th Cir. R. 36-2. See also Henry v.
Comm'r of Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
printed in the Federal Appendix are cited as persuasive authority.”).
    Case 2:19-cv-00201-N Document 21 Filed 11/23/20 Page 8 of 23        PageID #: 727




order.” (citing Texaco Inc., 417 U.S. at 397, and Newton, 209 F.3d at 455)).

        Eligibility for DIB requires that a claimant be “disabled,” 42 U.S.C. §

423(a)(1)(E), meaning that the claimant is unable “to engage in any substantial

gainful activity by reason of a medically determinable physical or mental

impairment ... which has lasted or can be expected to last for a continuous period of

not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

        The Social Security Regulations outline a five-step, sequential
        evaluation process used to determine whether a claimant is disabled:
        (1) whether the claimant is currently engaged in substantial gainful
        activity; (2) whether the claimant has a severe impairment or
        combination of impairments; (3) whether the impairment meets or
        equals the severity of the specified impairments in the Listing of
        Impairments; (4) based on a residual functional capacity (“RFC”)
        assessment, whether the claimant can perform any of his or her past
        relevant work despite the impairment; and (5) whether there are
        significant numbers of jobs in the national economy that the claimant
        can perform given the claimant's RFC, age, education, and work
        experience.

Winschel, 631 F.3d at 1178 (citing 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-

(v); Phillips, 357 F.3d at 1237-39).6

        “These regulations place a very heavy burden on the claimant to demonstrate

both a qualifying disability and an inability to perform past relevant work.” Moore,

405 F.3d at 1211 (citing Spencer v. Heckler, 765 F.2d 1090, 1093 (11th Cir. 1985)).

“In determining whether the claimant has satisfied this initial burden, the

examiner must consider four factors: (1) objective medical facts or clinical findings;

(2) the diagnoses of examining physicians; (3) evidence of pain; and (4) the



6 The Court will hereinafter use “Step One,” “Step Two,” etc. when referencing
individual steps of this five-step sequential evaluation.
 Case 2:19-cv-00201-N Document 21 Filed 11/23/20 Page 9 of 23        PageID #: 728




claimant’s age, education, and work history.” Jones v. Bowen, 810 F.2d 1001, 1005

(11th Cir. 1986) (per curiam) (citing Tieniber v. Heckler, 720 F.2d 1251, 1253 (11th

Cir. 1983) (per curiam)). “These factors must be considered both singly and in

combination. Presence or absence of a single factor is not, in itself, conclusive.”

Bloodsworth, 703 F.2d at 1240 (citations omitted).

      If, in Steps One through Four of the five-step evaluation, a claimant proves

that he or she has a qualifying disability and cannot do his or her past relevant

work, it then becomes the Commissioner’s burden, at Step Five, to prove that the

claimant is capable—given his or her age, education, and work history—of engaging

in another kind of substantial gainful employment that exists in the national

economy. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999); Sryock v. Heckler,

764 F.2d 834, 836 (11th Cir. 1985). Finally, although the “claimant bears the

burden of demonstrating the inability to return to [his or] her past relevant work,

the Commissioner of Social Security has an obligation to develop a full and fair

record.” Shnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987). See also Ellison v.

Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam) (“It is well-established

that the ALJ has a basic duty to develop a full and fair record. Nevertheless, the

claimant bears the burden of proving that he is disabled, and, consequently, he is

responsible for producing evidence in support of his claim.” (citations omitted)).

“This is an onerous task, as the ALJ must scrupulously and conscientiously probe

into, inquire of, and explore for all relevant facts. In determining whether a

claimant is disabled, the ALJ must consider the evidence as a whole.” Henry v.
Case 2:19-cv-00201-N Document 21 Filed 11/23/20 Page 10 of 23         PageID #: 729




Comm'r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015) (per curiam) (citation and

quotation omitted).

      When, as here, the ALJ denies benefits and the Appeals Council denies

review of that decision, a court “review[s] the ALJ’s decision as the Commissioner’s

final decision.” Doughty, 245 F.3d at 1278. But “when a claimant properly presents

new evidence to the Appeals Council, a reviewing court must consider whether that

new evidence renders the denial of benefits erroneous.” Ingram, 496 F.3d at 1262.

Nevertheless, “when the [Appeals Council] has denied review, [the Court] will look

only to the evidence actually presented to the ALJ in determining whether the

ALJ’s decision is supported by substantial evidence.” Falge v. Apfel, 150 F.3d 1320,

1323 (11th Cir. 1998).

                      III.   Summary of the ALJ’s Decision

      At Step One, the ALJ determined that Jones met the applicable insured

status requirements through December 31, 2019, and that she had not engaged in

substantial gainful activity since the alleged disability onset date of August 5,

2015.7 (Doc. 8, PageID.103). At Step Two, the ALJ determined that Jones had the

following severe impairments: degenerative disc disease, obesity, osteoarthritis, and

recurrent arrhythmia with implantable loop recorder. (Id., PageID.103-104). At

Step Three, the ALJ found that Jones did not have an impairment or combination of

impairments that met or equaled the severity of a specified impairment in Appendix



7 “For DIB claims, a claimant is eligible for benefits where she demonstrates
disability on or before the last date for which she were insured.” Moore, 405 F.3d at
1211 (citing 42 U.S.C. § 423(a)(1)(A) (2005)).
Case 2:19-cv-00201-N Document 21 Filed 11/23/20 Page 11 of 23          PageID #: 730




1 of the Listing of Impairments, 20 C.F.R. § 404, Subpt. P, App. 1. (Id., PageID.104-

105).

        At Step Four,8 the ALJ determined that Jones had the residual functional

capacity (RFC) “to perform light work as defined in 20 CFR 404.1567(b)[9] except



8   At Step Four,

        the ALJ must assess: (1) the claimant's residual functional capacity
        (“RFC”); and (2) the claimant's ability to return to her past relevant
        work. 20 C.F.R. § 404.1520(a)(4)(iv). As for the claimant's RFC, the
        regulations define RFC as that which an individual is still able to do
        despite the limitations caused by his or her impairments. 20 C.F.R. §
        404.1545(a). Moreover, the ALJ will “assess and make a finding about
        [the claimant's] residual functional capacity based on all the relevant
        medical and other evidence” in the case. 20 C.F.R. § 404.1520(e).
        Furthermore, the RFC determination is used both to determine
        whether the claimant: (1) can return to her past relevant work under
        the fourth step; and (2) can adjust to other work under the fifth
        step…20 C.F.R. § 404.1520(e).

        If the claimant can return to her past relevant work, the ALJ will
        conclude that the claimant is not disabled. 20 C.F.R. §
        404.1520(a)(4)(iv) & (f). If the claimant cannot return to her past
        relevant work, the ALJ moves on to step five.

        In determining whether [a claimant] can return to her past relevant
        work, the ALJ must determine the claimant's RFC using all relevant
        medical and other evidence in the case. 20 C.F.R. § 404.1520(e). That
        is, the ALJ must determine if the claimant is limited to a particular
        work level. See 20 C.F.R. § 404.1567. Once the ALJ assesses the
        claimant’s RFC and determines that the claimant cannot return to her
        prior relevant work, the ALJ moves on to the fifth, and final, step.

Phillips, 357 F.3d at 1238-39 (footnote omitted).

9 “To determine the physical exertion requirements of different types of employment
in the national economy, the Commissioner classifies jobs as sedentary, light,
medium, heavy, and very heavy. These terms are all defined in the regulations …
Each classification … has its own set of criteria.” Phillips, 357 F.3d at 1239 n.4.
The Social Security regulations describe “light” work as follows:
Case 2:19-cv-00201-N Document 21 Filed 11/23/20 Page 12 of 23           PageID #: 731




she can occasionally climb ramps and stairs, stoop, and crouch; she should never

climb ladders, ropes, or scaffolds, kneel, or crawl; she can have only occasional

exposure to extremes of heat and cold, only occasional exposure to vibration; she

should have no exposure to hazards, such as unprotected heights and dangerous

machinery; she would need to alternate between standing and sitting every hour for

1-3 minutes but would remain on task.” (Doc. 8, PageID.105-108). Based on the RFC

and the testimony of a vocational expert, 10 the ALJ determined that Jones was

unable to perform any past relevant work. (Doc. 8, PageID.108-109).

      At Step Five, after considering additional testimony from the vocational

expert, the ALJ found that there existed a significant number of other jobs in the



      Light work involves lifting no more than 20 pounds at a time with
      frequent lifting or carrying of objects weighing up to 10 pounds. Even
      though the weight lifted may be very little, a job is in this category
      when it requires a good deal of walking or standing, or when it
      involves sitting most of the time with some pushing and pulling of arm
      or leg controls. To be considered capable of performing a full or wide
      range of light work, you must have the ability to do substantially all of
      these activities. If someone can do light work, we determine that he or
      she can also do sedentary work, unless there are additional limiting
      factors such as loss of fine dexterity or inability to sit for long periods
      of time.

20 C.F.R. § 404.1567(b).

10“[T]he ALJ may determine whether the claimant has the ability to adjust to other
work in the national economy … by the use of a vocational expert. A vocational
expert is an expert on the kinds of jobs an individual can perform based on his or
her capacity and impairments. When the ALJ uses a vocational expert, the ALJ will
pose hypothetical question(s) to the vocational expert to establish whether someone
with the limitations that the ALJ has previously determined that the claimant has
will be able to secure employment in the national economy.” Phillips, 357 F.3d at
1240.
Case 2:19-cv-00201-N Document 21 Filed 11/23/20 Page 13 of 23          PageID #: 732




national economy that Jones could perform given her RFC, age, education, and

work experience. (Id., PageID.109-110). Thus, the ALJ found that Jones was not

disabled under the Social Security Act. (Id., PageID.110).

                                  IV.    Analysis

                                 A. Medical Opinion

      Jones argues that the ALJ erred by not giving substantial weight to the

medical opinion of one of her treating physicians.11 No reversible error has been

shown.

      “ ‘Medical opinions are statements from physicians and psychologists or other

acceptable medical sources that reflect judgments about the nature and severity of

[the claimant’s] impairment(s), including [the claimant’s] symptoms, diagnosis and

prognosis, what [the claimant] can still do despite impairment(s), and [the

claimant’s] physical or mental restrictions.’ ” Winschel, 631 F.3d at 1178-79 (quoting

20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2)). “There are three tiers of medical opinion

sources: (1) treating physicians; (2) nontreating, examining physicians; and (3)

nontreating, nonexamining physicians.” Himes v. Comm'r of Soc. Sec., 585 F. App'x

758, 762 (11th Cir. 2014) (per curiam) (unpublished) (citing 20 C.F.R. §§

404.1527(c)(1)-(2), 416.927(c)(1)-(2)). “In assessing medical opinions, the ALJ must

consider a number of factors in determining how much weight to give to each

medical opinion, including (1) whether the physician has examined the claimant; (2)

the length, nature, and extent of a treating physician's relationship with the


11The Court finds it appropriate to address Jones’s claims of error in a different
order than how they are presented in her brief.
Case 2:19-cv-00201-N Document 21 Filed 11/23/20 Page 14 of 23          PageID #: 733




claimant; (3) the medical evidence and explanation supporting the physician’s

opinion; (4) how consistent the physician’s opinion is with the record as a whole; and

(5) the physician’s specialization. These factors apply to both examining and non-

examining physicians.” Eyre v. Comm'r, Soc. Sec. Admin., 586 F. App'x 521, 523

(11th Cir. 2014) (per curiam) (unpublished) (internal citations and quotation marks

omitted) (citing 20 C.F.R. §§ 404.1527(c) & (e), 416.927(c) & (e)). “[T]he ALJ must

state with particularity the weight given to different medical opinions and the

reasons therefor.” Winschel, 631 F.3d at 1179.12

      The opinions of non-treating physicians “are not entitled to deference...”

McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987) (per curiam). On the other

hand, “[t]he opinion of a treating physician…‘must be given substantial or

considerable weight unless “good cause” is shown to the contrary.’ ” Phillips, 357

F.3d at 1240 (quoting Lewis, 125 F.3d at 1440)). “Good cause exists ‘when the: (1)

treating physician’s opinion was not bolstered by the evidence; (2) evidence

supported a contrary finding; or (3) treating physician's opinion was conclusory or

inconsistent with the doctor's own medical records.’ With good cause, an ALJ may

disregard a treating physician’s opinion, but he ‘must clearly articulate [the]

reasons’ for doing so.” Winschel, 631 F.3d at 1179 (quoting Phillips, 357 F.3d at



12On January 18, 2017, the SSA substantially revised the regulations governing
how the Commissioner considers medical evidence, including medical opinions. See
82 Fed. Reg. 5844 (Jan. 18, 2017); 82 Fed. Reg. 15,132 (Mar. 27, 2017). However,
those revisions apply only to claims filed on or after March 27, 2017, and are
therefore inapplicable to the subject application. Compare 20 C.F.R. § 404.1520c
(applicable to claims filed on or after on or after March 27, 2017) with 20 C.F.R. §
404.1527 (applicable to claims filed before March 27, 2017).
Case 2:19-cv-00201-N Document 21 Filed 11/23/20 Page 15 of 23          PageID #: 734




1240-41) (internal citation omitted). See also, e.g., Bloodsworth, 703 F.2d at 1240

(“[T]he opinion of a treating physician may be rejected when it is so brief and

conclusory that it lacks persuasive weight or where it is unsubstantiated by any

clinical or laboratory findings. Further, the [Commissioner] may reject the opinion

of any physician when the evidence supports a contrary conclusion.” (citation

omitted)); Edwards v. Sullivan, 937 F.2d 580, 583 (11th Cir. 1991) (“The treating

physician’s report may be discounted when it is not accompanied by objective

medical evidence or is wholly conclusory.”). “An administrative law judge may not

arbitrarily reject uncontroverted medical testimony[,]” Walden v. Schweiker, 672

F.2d 835, 839 (11th Cir. 1982), and failure to clearly articulate the reasons for

giving less than substantial or considerable weight to the opinion of a treating

physician “constitutes reversible error.” Lewis, 125 F.3d at 1440. “But if an ALJ

articulates specific reasons for declining to give the opinion of a treating physician

controlling weight, and those reasons are supported by substantial evidence, there

is no reversible error.” Horowitz v. Comm'r of Soc. Sec., 688 F. App'x 855, 861 (11th

Cir. 2017) (per curiam) (unpublished) (citing Moore, 405 F.3d at 1212). Accord

Huigens v. Soc. Sec. Admin., Comm'r, 718 F. App'x 841, 844 (11th Cir. 2017) (per

curiam) (unpublished).

      The ALJ summarized the medical opinion of treating physician Maurice Fitz-

Gerald, M.D., as follows:

      Dr. Fitz-Gerald opined on March 17, 2016 … , that the claimant could
      only sit for one hour out of an eight-hour day; occasionally lift/carry up
      to 5 pounds; but never stand or walk (Exhibit 9F). He stated that the
      claimant could never perform other postural maneuvers such as
Case 2:19-cv-00201-N Document 21 Filed 11/23/20 Page 16 of 23           PageID #: 735




      stooping, crouching, kneeling, crawling, or balancing. He related that
      the claimant would be absent from work for more than three times a
      month. Moreover, he stated that little improvement was likely to occur
      and that the claimant’s pain was likely to worsen with time.

(Doc. 8, PageID.106). The ALJ gave “Dr. Fitz-Gerald’s assessment no weight[,]”

finding that the opinion was not supported by Dr. Fitz-Gerald’s own treatment

notes or bolstered by the record as a whole. (See id.). Both of these reasons

constitute good cause to reject a treating physician’s opinion, see Winschel, 631 F.3d

at 1179, and substantial evidence supports them.13 The ALJ found that the record

evidence “consistently notes that [Jones]’s gait and stance were normal” (Doc. 8,

PageID.106), and her decision cites multiple examples of such notations in the

record. (See id., PageID.104 (Jones’s “gait and station were normal” at August 6,

2015 examination by Dr. Fitz-Gerald (citing Administrative Ex. 4F)), 106 (Jones’s

“gait and station were normal” at February 19, 2016 examination by Dr. Fitz-

Gerald), 107 (Jones had normal “gait and stance” at June 6 and July 18, 2016

examinations by treating nurse practitioner, and at August 6, 2016 examination by

Dr. Fitz-Gerald), 108 (Jones had normal “gait and stance” at September 7, 2016 and

March 2, 2017 examinations by treating nurse practitioner, and at November 9,

13 The ALJ also “note[d] that Dr. Fitz-Gerald is the claimant’s primary care
physician, and does not specialize in orthopedic difficulties.” (Doc. 8, PageID.106).
While the Commissioner will “generally give more weight to the medical opinion of
a specialist about medical issues related to his or her area of specialty than to the
medical opinion of a source who is not a specialist[,]” 20 U.S.C. § 404.1527(c)(5), the
undersigned agrees with Jones that this consideration alone does not constitute
good cause to reject a treating physician’s opinion, nor is it reasonably clear from
the ALJ’s decision or the record that it is even a particularly compelling factor
undermining Dr. Fitz-Gerald’s opinion here. However, any error in this regard is
harmless, as the ALJ has articulated other “good cause” to reject the opinion which
is supported by substantial evidence.
Case 2:19-cv-00201-N Document 21 Filed 11/23/20 Page 17 of 23            PageID #: 736




2016 examination by Dr. Fitz-Gerald)). The ALJ also noted that in his examination

notes from March 17, 2016 – the same day he completed his medical opinion – “Dr.

Fitz-Gerald stated that [Jones]’s pain did not significantly affect her quality of

life[,]”that she “was not feeling poorly,” and that she was “in no acute distress.” (Id.

(citing Administrative Exhibit 10F)).

      Jones argues that the ALJ’s discussion of Dr. Fitz-Gerald examination notes

omits other notations that are more supportive of his opinion. However, many of the

notations Jones cites are either her own subjective complaints, notations of non-

specific levels of pain being elicited by certain exam procedures, and notations of

tenderness, spasms, abnormalities, and other physical conditions. (See Doc. 14,

PageID.690-692). While these are certainly supportive of some limitations due to

Jones’s pain, they do not undermine the ALJ’s decision to reject Dr. Fitz-Gerald’s

extreme opinion of disabling pain. Cf. Moore, 405 F.3d at 1213 n.6 (“To a large

extent, Moore questions the ALJ’s RFC determination based solely on the fact that

she has varus leg instability and shoulder separation. However, the mere existence

of these impairments does not reveal the extent to which they limit her ability to

work or undermine the ALJ's determination in that regard. See McCruter v. Bowen,

791 F.2d 1544, 1547 (11th Cir. 1986) (‘ “ severity” of a medically ascertained

disability must be measured in terms of its effect upon ability to work’).”). And even

if the evidence preponderates in favor of Dr. Fitz-Gerald’s opinion, the Court must

still affirm where, as here, the ALJ’s reasons for discounting that opinion are

supported by substantial evidence. Ingram, 496 F.3d at 1260. A court “will not
Case 2:19-cv-00201-N Document 21 Filed 11/23/20 Page 18 of 23           PageID #: 737




second guess the ALJ about the weight the treating physician’s opinion deserves so

long as he articulates a specific justification for it.” Hunter v. Soc. Sec. Admin.,

Comm'r, 808 F.3d 818, 823 (11th Cir. 2015) (citing Moore, 405 F.3d at 1212). 14

Accordingly, the undersigned is not persuaded that the ALJ reversibly erred in

rejecting Dr. Fitz-Gerald’s medical opinion.

                                     B.     RFC

      Jones also argues that the Commissioner’s final decision should be reversed

because “[t]here is not a sufficient nexus between the ALJ’s residual functional

capacity and the entirety of medical records in the file.” (Doc. 14, PageID.685). The

undersigned is not persuaded.

       “In determining whether substantial evidence exists, [a court] must…tak[e]

into account evidence favorable as well as unfavorable to the [Commissioner’s]


14     Citing Walden v. Schweiker, 672 F.2d at 839, Jones appears to argue that her
diagnosis of arthritis should automatically validate Dr. Fitz-Gerald’s opinion. The
undersigned disagrees. In Walden, the court found that the ALJ erred by appearing
to “require some laboratory tests to validate [a] doctor's diagnosis” of arthritis,
noting that “[a]rthritis is an affliction of such common occurrence th[at] obvious
manifestations are common knowledge.” 672 F.2d at 839. The Walden court
therefore found that the doctor’s arthritis diagnosis contradicted the ALJ’s finding
that “no objective or clinical findings” supported the claimant’s claims of disability.
Id. Walden concerned an ALJ’s imposing unduly strict standards for objective
medical evidence, and did not concern “good cause” to reject a treating physician’s
medical opinion.
       Jones also argues that the Commissioner’s decision should be reversed
because the ALJ failed to explicitly consider all of the factors set out in 20 C.F.R. §
404.1527(d) when weighing Dr. Fitz-Gerald’s opinion. Jones cites no authority
suggesting that an ALJ must do so when finding “good cause” to reject a treating
physician’s opinion, and the Eleventh Circuit has stated the opposite, albeit in an
unpublished opinion. See Lawton v. Comm'r of Soc. Sec., 431 F. App'x 830, 833
(11th Cir. 2011) (per curiam) (unpublished) (“[T]he ALJ is not required to explicitly
address each of th[e] factors[ in 20 C.F.R. § 404.1527(d)]. Rather, the ALJ must
provide ‘good cause’ for rejecting a treating physician’s medical opinions.”).
Case 2:19-cv-00201-N Document 21 Filed 11/23/20 Page 19 of 23           PageID #: 738




decision.” Chester, 792 F.2d at 131. If a court determines that the Commissioner

reached a decision “by focusing upon one aspect of the evidence and ignoring other

parts of the record[, i]n such circumstances [the court] cannot properly find that the

administrative decision is supported by substantial evidence. It is not enough to

discover a piece of evidence which supports that decision, but to disregard other

contrary evidence.” McCruter, 791 F.2d at 1548. Nevertheless, “ ‘there is no rigid

requirement that the ALJ specifically refer to every piece of evidence in his decision,

so long as the ALJ’s decision ... is not a broad rejection which is not enough to

enable [a reviewing court] to conclude that the ALJ considered [the claimant's]

medical condition as a whole.’ ” Mitchell v. Comm'r, Soc. Sec. Admin., 771 F.3d 780,

782 (11th Cir. 2014) (quoting Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005)

(per curiam) (quotation and brackets omitted)). Eleventh Circuit precedent does not

require exacting detail or precision in an ALJ’s decision, only that the ALJ “state

with at least some measure of clarity the grounds for [the] decision.” Owens, 748

F.2d at 1516; Winschel, 631 F.3d at 1179. See also Garcia v. Comm'r of Soc. Sec.,

No. 20-10466, 2020 WL 6441104, at *2 (11th Cir. Nov. 3, 2020) (per curiam)

(unpublished) (“We will reverse only if the ALJ ‘fails to state with at least some

measure of clarity the grounds for his decision.’ Winschel, 631 F.3d at 1179 (internal

quotation mark omitted). []Here, the ALJ did not commit reversible error in his

articulation of the weight accorded to Dr. Tauler’s treatment notes. Although the

ALJ did not refer to each of Dr. Tauler’s treatment notes, his decision illustrates

that he considered the content of the notes and explained ‘with at least some
Case 2:19-cv-00201-N Document 21 Filed 11/23/20 Page 20 of 23            PageID #: 739




measure of clarity’ the grounds for discounting Dr. Tauler's medical opinions. Id.

Thus, we find no reversible error in this regard.”); Brito v. Comm'r, Soc. Sec.

Admin., 687 F. App'x 801, 804 (11th Cir. 2017) (per curiam) (unpublished) (“Here,

substantial evidence supported the ALJ's finding that Brito’s testimony regarding

her symptoms was not entirely credible. Although Brito points to other evidence in

the record that was consistent with her hearing testimony and to which the ALJ did

not specifically refer in making her credibility determination, the ALJ was not

required to examine or reference every piece of evidence, so long as it is evident, as

it is here, that the ALJ considered Brito's medical condition as a whole.” (citing

Mitchell, 771 F.3d at 782)).15 Here, the undersigned finds that the ALJ’s decision

adequately indicates that she considered the record as a whole in formulating the

RFC. That Jones can point to some evidence in the record cutting against the ALJ’s

decision does not require reversal, and consideration of that evidence does not

convince the undersigned that at least substantial evidence does not support the

RFC.

       Jones argues that the RFC should be deemed suspect because it “all but



15 In arguing this claim of error, Jones’s brief relies on a line of decisions from both
this Court and other district courts in this circuit, suggesting that ALJs must “show
their work” in formulating RFCs by providing “a sufficient rational link” to specific
substantial evidence in the record. (Doc. 14, PageID.686-687). “[D]istrict court
opinions are not binding precedent[,]” Washington v. Rivera, 939 F.3d 1239, 1244
n.8 (11th Cir. 2019); see also, e.g., United States v. Cerceda, 172 F.3d 806, 812 n.6
(11th Cir. 1999) (en banc) (per curiam) (“The opinion of a district court carries no
precedential weight, even within the same district.”), and the undersigned does not
find those opinions to be persuasive to the extent Jones suggests they require a
level of detail in an ALJ’s decision beyond that required by the Eleventh Circuit
authorities cited in the paragraph immediately preceding this footnote.
Case 2:19-cv-00201-N Document 21 Filed 11/23/20 Page 21 of 23         PageID #: 740




tracks” the RFC determination of a Single Decision Maker (SDM) 16 who denied

Jones’s application at the initial administrative level. (Doc. 14, PageID.687). Jones

is correct that “the ‘SDM’ designation connotes no medical credentials.” Siverio v.

Comm'r of Soc. Sec., 461 F. App'x 869, 871 (11th Cir. 2012) (per curiam)

(unpublished) (citing 20 C.F.R. § 404.906(a), (b)(2)). Therefore, “an SDM with no

apparent medical credential[ is] not an acceptable medical source.” Id. at 872. See

also Cooper v. Comm'r of Soc. Sec., 521 F. App'x 803, 807 (11th Cir. 2013) (per

curiam) (unpublished) (“the ALJ mistakenly referred to the SDM as a doctor and

should not have given any weight to her opinion because she was merely an SDM”).

         However, as Jones concedes, the ALJ’s decision never even referenced the

SDM’s determination, much less gave it any weight. As the Commissioner correctly

points out, there are differences between ALJ’s RFC and the SDM’s opinion. While

the SDM found that Jones could occasionally kneel and crawl (Doc. 1, the ALJ found

that Jones could never kneel and crawl. Compare (Doc. 8, PageID.105) with (id.,

PageID.124). Moreover, the RFC imposed an additional condition on Jones’s ability

to stand and sit, stating that “she would need to alternate between standing and

sitting every hour for 1-3 minutes…” (Id., PageID.105). The undersigned finds that

the ALJ’s decision adequately indicates that she independently considered the

record as a whole in arriving at her decision. See Cooper, 521 F. App'x at 807 “any

error in [considering the SDM’s opinion] was harmless because the ALJ stated that

he considered all of the evidence in the record, … there is nothing to indicate that



16   For background on SDMs, see 20 C.F.R. § 404.906(a), (b)(2).
Case 2:19-cv-00201-N Document 21 Filed 11/23/20 Page 22 of 23          PageID #: 741




the opinion of the SDM was anything more than cumulative of other evidence, let

alone dispositive”); also cf. Forrester v. Comm'r of Soc. Sec., 455 F. App'x 899, 902–

03 (11th Cir. 2012) (“[T]he ALJ did not err by relying on the opinions of the non-

treating physicians, taken alone, in a way that left its decision unsupported by

substantial evidence. The evidence supported a contrary conclusion to Dr. Goss’s

opinion, and the ALJ was not prohibited from reaching that conclusion simply

because non-treating physicians also reached it.”). That two individuals familiar

with SSA disability determination procedures might reach similar conclusions after

viewing the same evidence is not, without more, grounds to question a final decision

of the Commissioner.

      Accordingly, Jones has shown no reversible error in the ALJ’s RFC

determination.

                     C.     Vocational Expert Hypothetical

      Jones’s final claim of reversible error is that the ALJ “failed to include any

limitations in the hypotheticals regarding [her] ability to use her bilateral upper

extremities.” (Doc. 14, PageID.693). While presenting this claim as a Step Five error

in the hypothetical, 17 Jones’s claim is in fact a challenge to the RFC at Step Four

for failure to include any such limitations. Jones primarily relies on Dr. Fitz-


17 “At step five, the Commissioner must determine that significant numbers of jobs
exist in the national economy that the claimant can perform. An ALJ may make
this determination either by applying the Medical Vocational Guidelines or by
obtaining the testimony of a vocational expert.” Winschel, 631 F.3d at 1180
(citations omitted). “ ‘In order for a vocational expert's testimony to constitute
substantial evidence, the ALJ must pose a hypothetical question which comprises
all of the claimant's impairments.’ ” Id. (quoting Wilson v. Barnhart, 284 F.3d 1219,
1227 (11th Cir. 2002) (per curiam)).
Case 2:19-cv-00201-N Document 21 Filed 11/23/20 Page 23 of 23          PageID #: 742




Gerald’s opinion in claiming that such limitations were appropriate. However, as

explained above, the ALJ appropriately found good cause to reject Dr. Fitz-Gerald’s

opinion, and an ALJ is “not required to include findings in the hypothetical that the

ALJ had properly rejected as unsupported.” Crawford, 363 F.3d at 1161. The other

evidence Jones cites does not mandate a finding of any limitations in use of bilateral

upper extremities, and as has previously been determined, the undersigned is

satisfied that the ALJ considered the record as a whole in formulating the RFC.

      No reversible error having been shown, the Court finds that the

Commissioner’s final decision denying Jones’s application for benefits is therefore

due to be AFFIRMED.

                                 V.    Conclusion

      In accordance with the foregoing analysis, it is ORDERED that the

Commissioner’s final decision denying Jones’s January 15, 2016 application for a

period of disability and DIB is AFFIRMED under sentence four of 42 U.S.C. §

405(g).

      Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 23rd day of November 2020.

                                       /s/ Katherine P. Nelson
                                       KATHERINE P. NELSON
                                       UNITED STATES MAGISTRATE JUDGE
